DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 4-6.
Election/Restrictions
Applicant’s election without traverse of claims 1-3 in the reply filed on 10/13/2021 is acknowledged.
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
This application is in condition for allowance except for the presence of claims 4-6 directed to an invention non-elected without traverse.  Accordingly, claims 4-6 have been cancelled.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-3 are directed to a metal sheet producing metal sheets as set forth in the instant claims.  The closest prior art of record is US 2008/0196795 A1 to Waeckerle et al. Waeckerle 
A number of other references can be considered to be relevant prior art to the instant claims.  US 2004/0048157 A1 to Neudecker et al, US 2017/0229237 A1 to Makino et al and US 2018/0152087 A1 to Takahashi et al all disclose methods for heat treating metal by applying heat treatment to metal made of amorphous soft magnetic material and thus crystallizing the amorphous soft magnetic material into nano-crystal soft magnetic material.  None of the above cited references disclose attaching the plurality of metal sheets in a laminated state to an upstream portion of the bar; separating the plurality of metal sheets from each other using magnetic force and moving the metal sheets while applying the heat treatment thereto so as to allow the metal sheets to pass by a midstream portion of the bar; and sequentially laminating the metal sheets that have passed by the midstream portion on a downstream portion of the bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738